Case 2:18-cv-01255-JDC-KK Document 129 Filed 03/05/21 Page 1 of 6 PageID #: 2479




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


 ASHLEY MOREAUX                                  CASE NO. 2:18-CV-01255

 VERSUS                                          JUDGE JAMES D. CAIN, JR.

 CLEAR BLUE INSURANCE CO. ET AL.                 MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING

        Before the court is a Motion for Partial Summary Judgment [doc. 104] filed by

 defendants Hallmark Insurance Company (“Hallmark”) and James River Insurance

 Company (“JRIC”) and seeking dismissal of the individual negligence claims raised

 against Tim Ables Trucking Company. Plaintiff Ashley Moreaux opposes the motion. Doc.

 111. Oral argument was had on the motion on March 4, 2021, and the undersigned now

 issues this ruling.

                                         I.
                                     BACKGROUND

        This suit arises from a motor vehicle accident that occurred at about 4:05 am on

 March 1, 2018, on Interstate 10 in Calcasieu Parish, Louisiana. The accident involved a

 vehicle driven by plaintiff Ashley Moreaux and a tractor-trailer allegedly “owned,

 managed, possessed, operated and/or controlled” by defendants Tim Ables Trucking




                                           -1-
Case 2:18-cv-01255-JDC-KK Document 129 Filed 03/05/21 Page 2 of 6 PageID #: 2480




 Company LLC (“Tim Ables Trucking”), Shannon Wayne Watson, and Kevin Posey.1 Doc.

 16, ¶¶ 8–9.

          Ms. Moreaux alleges that she was seriously injured when her vehicle was struck by

 the tractor-trailer driven by Mr. Watson, as he attempted to merge from the shoulder onto

 the interstate. Id. at ¶¶ 10–16. She further alleges that Mr. Watson only stopped for a brief

 time after the crash, then continued down the interstate for another forty miles before

 eventually reporting the accident. Id. at ¶¶ 17–25. Finally, she asserts that the tractor-trailer

 had an inoperable turn signal and that a prescription bottle containing a Schedule V drug,

 Soma (carisoprodol), was found in the cab but that authorities were unable to test Watson

 for his level of impairment at the crash due to the delay caused when he fled the scene. Id.

 at ¶¶ 26–27.

          Ms. Moreaux filed suit against the above-named defendants and their insurer, Clear

 Blue Insurance Company, in this court on September 24, 2018.2 Doc. 1. She seeks

 compensatory damages as well as punitive and exemplary damages under Louisiana Civil

 Code article 2315.4. Doc. 16. In the Second Amended and Restated Complaint she added

 excess insurers JRIC and Hallmark as defendants. Doc. 57. Since that time Ms. Moreaux

 has also executed a Gasquet settlement and dismissed her claims against any named

 defendant, except to the extent that insurance coverage is found applicable to the claims

 proven at trial. Docs. 88, 90.



 1
   Mr. Posey is only specifically named under the negligent entrustment claim and appears to pay some sort of
 supervisory role at the company.
 2
   Plaintiff’s father, Chris Moreaux, originally joined the suit as a plaintiff based on his emotional distress at witnessing
 the crash scene. See docs. 1, 16. He later voluntarily dismissed these claims. Doc. 44.

                                                             -2-
Case 2:18-cv-01255-JDC-KK Document 129 Filed 03/05/21 Page 3 of 6 PageID #: 2481




        JRIC and Hallmark admit that they issued excess liability insurance policies to Tim

 Ables Trucking, which were in effect at the time of the accident. Doc. 63, ¶ 32; doc. 74, ¶

 33. They now move for partial summary judgment on the independent claims of negligence

 raised against Tim Ables Trucking, in light of the company’s stipulation that it is

 vicariously liable for the negligence of its employee in this matter. Doc. 104.

                                             II.
                             SUMMARY JUDGMENT STANDARD

        Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” The moving party is initially responsible for identifying

 portions of pleadings and discovery that show the lack of a genuine issue of material fact.

 Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

 pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

 v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

 beyond the pleadings and show that there is a genuine issue of material fact for trial.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

 “significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

 Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

 not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

 249 (citations omitted).

        A court may not make credibility determinations or weigh the evidence in ruling on

 a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.


                                             -3-
Case 2:18-cv-01255-JDC-KK Document 129 Filed 03/05/21 Page 4 of 6 PageID #: 2482




 133, 150 (2000). The court is also required to view all evidence in the light most favorable

 to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

 Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

 fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

 Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                           III.
                                    LAW & APPLICATION

        This motion centers around an issue unaddressed by the Louisiana Supreme Court,

 where the undersigned has declined to follow the Erie guess made by other federal district

 courts. See Roe v. Safety Nat’l Cas. Corp., 2020 WL 3477071 (W.D. La. Jun. 25, 2020).

 The Louisiana Supreme Court has still made no pronouncement on the issue of whether an

 employer’s stipulation to vicarious liability merges his potential negligence with that of his

 employee’s. Other state supreme courts addressing similar tort statutes have recently

 endorsed the position taken by the undersigned. See Quynn v. Hulsey, 850 S.E.2d 725 (Ga.

 2020); Fox v. Mize, 428 P.3d 314 (Okla. 2018). A ruling of the undersigned’s on this issue

 is currently on appeal to the Fifth Circuit in Fox v. Nu Line Transport LLC, No. 20-30716,

 and this court will of course follow whatever guidance is offered on the subject. Until that

 time or a ruling from the Louisiana Supreme Court, however, the undersigned finds no

 reason to alter his prior decisions.

        In the alternative, defendants maintain that they are entitled to summary judgment

 due to plaintiff’s inability to show a genuine issue of material fact as to Tim Ables

 Trucking’s hiring, training, supervision, or entrustment of Mr. Watson. To this end they


                                              -4-
Case 2:18-cv-01255-JDC-KK Document 129 Filed 03/05/21 Page 5 of 6 PageID #: 2483




 submit evidence from the company’s 30(b)(6) deposition on its hiring procedures and

 training requirements, as well as deposition testimony from Mr. Watson on his completion

 of this training and representations to the company. Doc. 104, atts. 4 & 5. In return,

 however, plaintiff points to the following factors (among others):

           • The company’s failure to obtain a complete driving record for Mr. Watson,

               resulting in a failure to uncover a DWI which would have served as a bar to

               his hiring, as well as several other prior infractions. See doc. 111, att. 2, p. 3;

               doc. 111, att. 4, pp. 3–5.

           • Lack of checkmarks for completion on certain training certifications. Doc.

               111, att. 6, pp. 9–10.

           • Failure to ensure Mr. Watson’s knowledge of and compliance with state

               highway regulations, as set forth in its policy statement, including a

               Louisiana regulation forbidding stopping on the shoulder of the interstate

               except in an emergency. See doc. 111, att. 6, pp. 12, 13. The accident

               occurred when Mr. Watson was merging back onto the interstate after pulling

               onto the shoulder to relieve himself. Id. at 13.

        The court is sufficiently persuaded by this evidence that an issue of material fact

 exists with respect to Mr. Watson’s training, especially as it relates to his apparent

 unfamiliarity with prohibitions against using the shoulder of the highway for non-emergent

 purposes – the circumstances under which this accident occurred. The court makes no

 commitment at this stage, however, as to whether plaintiff has introduced sufficient

 evidence to preserve this claim against a motion in limine and will instead await further
                                               -5-
Case 2:18-cv-01255-JDC-KK Document 129 Filed 03/05/21 Page 6 of 6 PageID #: 2484




 development of the record should defendants wish to challenge the claim by other pretrial

 motion.

                                         IV.
                                      CONCLUSION

       For the reasons stated above, the Motion for Partial Summary Judgment [doc. 104]

 is DENIED.

       THUS DONE AND SIGNED in Chambers on this 5th day of March, 2021.



                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            -6-
